BROSMAn, Judge
(concurring):
I agree fully with the author of the principal opinion that  there was no interception  here within the meaning of 47 USC § 605.
In addition — and with respect to the “fruit of the poisonous tree” contention —I certainly cannot accept the notion that a law officer’s error, even one which operates to the benefit of an accused person, should be perpetuated on appeal by means of a holding that, not only shall the evidence he mistakenly excluded be not considered, but also other evidence which may in some manner be connected therewith. As a matter of fact, I am in some doubt that the linked evidence found here bore a sufficiently close relationship to that excluded to make of it any sort of arboreal “fruit” — toxic or the reverse.